UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2016 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-188152 Commission File Number MJP INTERNATIONAL LTD. (Exact name of registrant as specified in its charter) Nevada 33-1229553 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3006 E. Goldstone Drive, Suite 218, Meridian, ID (Address of principal executive offices) (Zip Code) (208) 231–1606 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 12,970,000 common shares issued and outstanding as of February 16, 2017. (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited condensed interim consolidated financial statements for the three and six-month period ended December 31, 2016 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 MJP International Ltd. CONDENSED INTERIM CONSOLIDATED BALANCE SHEETS Stated in US Dollars December 31, June 30, (Unaudited) (Audited) ASSETS Current Cash $ $ Inventory - Total Assets $ $ LIABILITIES Current Trade and other payables $ $ Due to related parties (Note 8) Loan payable (Note 7) - Estimated warranty liabilities - Total Liabilities STOCKHOLDERS' DEFICIENCY Capital Stock Authorized 100,000,000 common stock, voting, par value $0.0001 each 90,000,000 preferred stock, non-voting, par value $0.0001 each Issued 12,970,000 (June 30, 2016 - 16,108,500) common stock Additional paid in capital - Equity (deficit) accumulated ) (280,133 ) Non-controlling interest ) - Accumulated other comprehensive income Total Stockholders' deficiency (221,492 ) (150,635 ) Total Liabilities and Stockholders' deficiency $ $ Going Concern (Note 1) The accompanying notes are an integral part of these condensed interim consolidated financial statements 4 MJP International Ltd. CONDENSED INTERIM CONSOLIDATED STATEMENT OF OPERATIONS Stated in US Dollars Three Months Ended December 31, Six Months Ended December 31, Revenue $ Cost of goods sold Gross profit Operating Expenses General & administration Professional fees Total operating expenses Loss from operations (51,388 ) (7,225 ) (55,383 ) (16,447 ) Other income (expenses) Foreign exchange (Note 3) - - Impairment of intangible assets and goodwill (Note 5) (226,007 ) - (226,007 ) - Gain from disposal of subsidiaries (Note 6) - - Total other income (expenses) - - Net income (loss) $ $ ) $ $ ) Attributed to: Non-controlling interest (898 ) - (898 ) - Stockholders of the corporation (7,225 ) (16,447 ) Comprehensive income (loss) Net income (loss) $ $ ) $ $ ) Foreign currency adjustment (2,519 ) Comprehensive income (loss) $ $ ) $ $ ) Basic and diluted income (loss) per share $ $ ) $ $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these condensed interim consolidated financial statements 5 MJP International Ltd. CONDENSED INTERIM CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT Stated in US Dollars (Unaudited) CommonStock Additional Paid-in Deficit Accumulated OtherComprehensive Non-Controlling Shares Amount Capital Accumulated Income Interest Total Balance – June 30, 2015 $ $ $ ) $ $
